Lucas App. No. L-07-1224, 2008-Ohio-6169. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Lucas County.
It is ordered by the court, sua sponte, that this cause is no longer held for the decision in State v. Lester, 123 Ohio St.3d 396, 2009-Ohio-4225, 916 N.E.2d 1038. The parties are to brief the question certified by the court of appeals, as follows:
“Whether the holdings of State v. Colon, 118 Ohio St.3d 26, 2008-Ohio-1624, and State v. Colon, 119 Ohio St.3d 204, 2008-Ohio-3749, are applicable to the offense of aggravated robbery in violation of R.C. 2911.01(A)(3) or only to the offense of robbery, a violation of R.C. 2911.02(A)(2).”
It is ordered by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Lucas County.